Case 3:19-cV-00001-DHB-BKE Document 1 Filed 01/01/19 Page 1 of 19

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
DUBLIN DIVISION

 

CRYSTAL MARTIN and VICKIE
TIRABOSCHI
Plaintiffs,

V.

EGS FINANCIAL CARE, INC;
ROOSEN, VARCHETTI, &
OLIVIER - GA PLLC; and
BRANNON W. CARSON

)
)
)
)
§
TRANSWORLD SYSTEMS, INC; )
)
)
)
)
Defendants. )

 

Complaint for Damag§

Plaintiffs Crystal Martin and Vickie Tiraboschi (“Plaintiffs”) file their
Complaint for Damages against the Defendants Transworld Systems, Inc.; EGS
Financial Care, Inc; Roosen, Varchetti, & Olivier - GA PLLC, and Brannen W.
Carson (“Defendants”) for their willlill, intentional, and/or negligent violations of
the Fair Debt Collection Practices Act, 15 U.S.C. §§ 1692 et seq. (hereinafter
“FDCPA”).

Defendants have engaged in a systemic practice of abusing unsophisticated
consumers by filing lawsuits seeking to recover for student loans in the name other
than the real party at interest and filing the same lawsuits when Defendants lacked

any proper documentation to bring such a suit.

Pagc l of 19
02440-0001

Case 3:19-cV-00001-DHB-BKE Document 1 Filed 01/01/19 Page 2 of 19

Jurisdiction

1. Jurisdiction of this Court arises under 28 U.S.C. § 1331 and pursuant to
28 U.S.C. § 1367 for pendent state law claims.

2. This Court has subject matter jurisdiction of claims arising under the
FDCPA which invokes federal question jurisdiction pursuant to 28 U.S.C. § 1331.

3. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) and
(2).

4. Venue is proper in this Court because the acts and transactions occurred
in this District, Plaintiff resides in this District, and the Defendants regularly seek to
collect from consumers residing in this District and in the Dublin Division.

M

5. Crystal Martin is a natural person residing in Eastrnan, Georgia, which
is located in Dodge County, and is a “consumer” as that term is defined by 15 U.S.C.
§ 1692a(3), and/or a person affected by a violation of the FDCPA with standing to
bring this claim under 15 U.S.C. § l692k(a).

6. Vickie Tiraboschi is a natural person residing in Eastman, Georgia,
which is located in Dodge County, and is a “consumer” as that term is defined by 15
U.S.C. § l692a(3), and/or a person affected by a violation of the FDCPA with

standing to bring this claim under 15 U.S.C. § 1692k(a).

Page 2 of 19
02440-000|

Case 3:19-cv-OOOOl-DHB-BKE Document 1 Filed 01/01/19 Page 3 of 19

Defendant Transworld Systems, Inc.

7. Defendant Transworld Systems, Inc (TSI) is a debt collection company
operating within, and actively collecting consumer debts in, the State of Georgia,
and is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6).

8. Summons and Complaint may be served on Defendant TSI by service
on its registered agent for service of process in Georgia, CT Corporation System at
289 S Culver St, Lawrenceville, GA, 30046-4805, USA, or wherever they may be
found.

9. Defendant TSI directed communications to Plaintiffs using means of
interstate commerce while Plaintiffs resided in Georgia and in this judicial district.

10. Defendant TSI uses the mails and interstate commerce in the collection
of consumer debts regularly.

11. Defendant TSI regularly contacts consumers and attempts to collect
debts from consumers residing in this judicial district.

Defendant EGS Financial Care Inc

12. Defendant EGS Financial Care Inc (EGS) is a debt collection company
operating within, and actively collecting consumer debts in, the State of Georgia,
and is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6).

13. Defendant EGS is also known as NCO Financial Systems Inc.

14. Defendant EGS is formerly known as NCO Financial Systems Inc.

Page 3 of 19
02440~0001

Case 3:19-cv-OOOOl-DHB-BKE Document 1 Filed 01/01/19 Page 4 of 19

15. Defendant EGS is NCO Financial Systems Inc.

16. Summons and Complaint may be served on Defendant EGS by service
on its registered agent for service of process in Georgia, Corporation Service
Company at 40 Technology Parkway South, #300, Norcross, GA, or wherever they
may be found.

17. Defendant EGS directed communications to Plaintiffs using means of
interstate commerce while Plaintiffs resided in Georgia and in this judicial district.

18. Defendant EGS uses the mails and interstate commerce in the collection
of consumer debts regularly.

19. Defendant EGS regularly contacts consumers and attempts to collect
debts from consumers residing in this judicial district.

Defendant Roosen, Varchetti, & Olivier - GA PLLC

20. Defendant Roosen, Varchetti, & Olivier - GA PLLC (RVO) is a debt
collection law firm operating within, and actively collecting consumer debts in, the
State of Georgia, and is a “debt collector” as that term is defined by 15 U.S.C. §
1692a(6).

21. Defendant RVO is also known as Roosen, Varchetti, & Olivier, PLLC.

22. Defendant RVO is Roosen, Varchetti, & Olivier, PLLC,

Page 4 0|` l9
02440-000|

Case 3:19-cv-OOOOl-DHB-BKE Document 1 Filed 01/01/19 Page 5 of 19

23. Summons and Complaint may be served on Defendant RVO by service
on its registered agent for service of process in Georgia, Matthew Peterson at 1863
Grandview Cir, Atlanta, GA, 30316, or wherever they may be found.

24. Defendant RVO directed communications to Plaintiffs using means of
interstate commerce while Plaintiffs resided in Georgia and in this judicial district.

25. Defendant RVO uses the mails and interstate commerce in the
collection of consumer debts regularly.

26. Defendant RVO regularly contacts consumers and attempts to collect
debts from consumers residing in this judicial district.

Defendant Brannon W. Carson

27. Defendant Brannon W. Carson (Carson) is a debt collection attorney
operating within, and actively collecting consumer debts in, the State of Georgia,
and is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6).

28. Summons and Complaint may be served on Defendant Carson by
personal service at 10 Blue Jay Drive, Covington, GA, 30016, or wherever he may
be found.

29. Defendant Carson directed communications to Plaintiffs using means
of interstate commerce while Plaintiffs resided in Georgia and in this judicial district.

30. Defendant Carson uses the mails and interstate commerce in the

collection of consumer debts regularly.

Page 5 of 19
02440~0001

Case 3:19-cv-OOOOl-DHB-BKE Document 1 Filed 01/01/19 Page 6 of 19

31. Defendant Carson regularly contacts consumers and attempts to collect
debts from consumers residing in this judicial district.

32. Defendant Carson was an employee of Defendant RVO for all periods
of time relevant to this action.

33. Defendant Carson acted on behalf of Defendants TSI, EGS, and RVO
for all periods of time relevant to this action.

Statutol_'y Scheme
The Fair Debt Collection Practices Act

34. Congress enacted the FDCPA to “eliminate abusive debt collection
practices by debt collectors, to ensure that those debt collectors who refrain from
using abusive debt collection practices are not competitively disadvantaged, and to
promote consistent State action to protect consumers against debt collection abuses.”
15 U.S.C. § 1692(e).

35. Debt is a big business in America. In the first quarter of 2017, U.S.

household debt exceeded 12.73 trillion dollars.l This number exceeds the gross

 

l Household Debt Makes a Comeback in the U.S., New York Times (May 2017) accessed on Mar.
4, 2018 at https://www.nytimes.com/2017/05/17/business/dealbook/household-debt-united-
states.html

Pagc 6 ol` 19
02440~000 l

Case 3:19-cv-OOOOl-DHB-BKE Document 1 Filed 01/01/19 Page 7 of 19

domestic product of China.2 Approximately 44 million borrowers owe 1.5 trillion
dollars in student loan debt.3
Facts Common to All Counts

36. Plaintiffs are alleged to have incurred a financial obligation
(“Debt”) on or about August 30, 2006 with Bank of America.

37. The Debt is alleged to have arisen from one or more transactions

38. The Debt was primarily f`or personal, family, or household purposes.

39. The Debt was ostensibly f`or an unknown individual named Amber
Martin to attend the University of Tennessee-Knoxville.

40. Neither Plaintiff has ever enrolled, attended, or obtained loans to attend
the University of Tennessee-Knoxville.

41. Plaintiff Martin has never gone by the name “Amber Martin.”

42. Plaintiff Martin has never resided in Lawrenceville, Georgia.

43. Plaintiff Martin has never guaranteed a loan for any person known as
“Amber Martin.”

44. Plaintiff Tiraboschi has never gone by the name “Raechel Hunt.”

 

2 In Debt We Trust for U.S. Consumers With $12.7 Trillion Burden, Bloomberg (Aug. 2017)
accessed on Mar. 3, 2017 at https://www.b1oomberg.com/news/articles/ZO17-08-10/in-debt-we-
trust-for-u-s-consumers-with-l 2-7-tri11ion-burden

3 Student Loan Debt Statistics In 2018: A $1.5 Trillion Crisis, Forbes Online (Jun. 2018) accessed
on Dec. 24, 2018 at https://www.forbes.com/sites/zackfi'iedman/ZO18/06/13/student-loan-debt-
statistics-201 8/#7bdl c32773 1 0

Page 7 of 19
02440-0001

Case 3:19-cv-OOOOl-DHB-BKE Document 1 Filed 01/01/19 Page 8 of 19

45. Plaintiff Tiraboschi has never guaranteed a loan for any person known
as “Amber Martin” residing in Lawrenceville, Georgia.

46. Defendant TSI is a wholly owned subsidiary of Defendant EGS.

47. Defendants EGS and TSI act in concert to collect debts on behalf of
Defendant EGS.

48. At all times relevant herein, Defendant TSI and its agents for collection
including (without limitation) Defendants RVO and Carson were working for the
benefit and at the request of Defendants EGS.

49. Defendants EGS and TSI retained Defendants RVO and Carson to file
collection lawsuits against consumers residing in the State of Georgia like Plaintiffs
herein.

50. Defendant Carson filed thousands of lawsuits each year on behalf of
Defendant TSI while working for Defendant RVO.

51. Defendants EGS and TSI retained Defendants RVO and Defendant
Carson to bring an action to collect an alleged student loan debt against Plaintiffs in
the Superior Court of Dodge County.

52. A true and accurate copy of the collection action is attached hereto as
Exhibit “A.”

53. Defendants brought the action in the name of an express trust, to wit,

NATIONAL COLLEGIA'I`E STUDENT LOAN TRUST 2007-3 as plaintiff.

Page 8 of 19
02440-0001

Case 3:19-cv-OOOOl-DHB-BKE Document 1 Filed 01/01/19 Page 9 of 19

54. Defendants did not bring the action in the name of the Owner trustee.

55. Defendants were aware of the identity of the Owner trustee by virtue of`
the attachments to the collection action filed by the Defendants

56. Defendants did not bring the collection action in the name of the
Wilmington Trust Company.

57. Defendants did not bring the collection action in the name of a
successor to the Wilmington Trust Company.

58. Georgia law, at OCGA § 53-12-25(a), provides: “Transfer of` property
to a trust shall require a transfer of legal title to the trustee.”

59. On September 18, 2017, the CFPB filed a Complaint for Permanent
Injunctz'on and Other Relz'ef(Document 1) against the National Collegiate Student
Load Trust 2007-3, among others, in the United States District Court of Delaware,
Case Number 1:17-cv-01323 (hereafter the “CGPB legal action”).

60. Document l in the CFPB legal action is publicly available via PACER.

61. Document 1 in the CFPB legal action is by this reference incorporated
as if fully set forth here.

62. On September 18, 2017, the CFPB filed a proposed Consent Jua'gment
in the CFPB legal action. Document 3-1.

63. Document 3-1 in the CFPB legal action is publicly available via

PACER.

Page 9 of 19
02440-000 l

Case 3:19-cv-OOOOl-DHB-BKE Document 1 Filed 01/01/19 Page 10 of 19

64. Document 3-1 in the CFPB legal action is by this reference incorporated
as if fully set forth here.

65. On September 22, 2017, “Objecting Noteholders” filed a Notice of
Appearance by Objecting Noz‘eholders and Request to lnz‘ervene for the Limited
Purpose of Objecting to the Proposea’ Consent Judgment, Document l 1, in the CFPB
legal action.

66. Document 11 in the CFPB legal action is publicly available via
PACER.

67. Document ll in the CFPB legal action is by this reference incorporated
as if fully set forth here.

68. The Objecting Noteholders claim ownership in the promissory notes
which are the subject of the CFPB legal action against the National Collegiate
Student Loan Trust 2007-3.

69. The Objecting Noteholders claim ownership in the promissory note
which is the subject of the collection action against Crystal Martin and Vickie
Tiraboschi.

70. The documents annexed to the complaint in the collection action fail to
establish a chain of title to the promissory note from an originating creditor to the

plaintiffs named in the collection action.

Page 10 of 19
02440-0001

Case 3:19-cv-OOOOl-DHB-BKE Document 1 Filed 01/01/19 Page 11 of 19

71. Neither Defendants TSI, EGS, RVO, or Brannen possessed the
necessary documents to prove the chain of titles to the plaintiff in the collection
action,

72. The necessary documents to prove the chain of title to the plaintiff in
the collection action do not exist.

73. Defendants, in the collection action, misrepresented to the Dodge
County Superior Court and to Crystal Martin and Vickie Tiraboschi, the name of the
real party in interest.

74. Defendants did not possess the necessary documents to prove any chain
of title in the collection action,

75. Defendants could not obtain the necessary documents to prove any
chain of title in the collection action,

76. The necessary documents to prove the chain of` title in the collection do
not exist.

77. Defendants RVO and Carson file thousands of lawsuits each year for
the other named Defendants.

78. As evidenced by the filings in the collection action, Defendants RVO
and Carson do not ensure there is meaningful attorney involvement in the

preparation, review, or filing of` collection actions.

Page 11 of 19
02440-0001

Case 3:19-cv-OOOOl-DHB-BKE Document 1 Filed 01/01/19 Page 12 of 19

79. Defendants NCO and TSI are aware and implicitly approve of the lack
of attorney involvement by continuing to use Defendants RVO and Carson despite
knowing there is no meaningful attorney involvement

80. Defendants sued these Plaintiffs f`or the debt of Amber Martin and
Raechel Hunt.

81. These Plaintiffs are not Amber Martin and/or Raechel Hunt.

82. These Plaintiffs are not guarantors for Amber Martin and/or Raechel
Hunt.

83. The collection action is filed in the name of National Collegiate Student
Loan Trust 2007-3 and, by contrast, the attached documentation supplied by
Defendants was f`or National Collegiate Student Loan Trust 2006-3.

84. Defendants knew the documents filed in the collection action and sent
to Plaintiffs was false, deceptive, or misleading

85. Indeed, Plaintiff Martin, believing she was sued in error, wrote to
Defendants RVO and Carson.

86. Defendants RVO and Carson responded with documents for Amber
Martin and/or Raechel Hunt.

87. The inclusion of the documents for individuals other than the Plaintiffs

confused them.

Page 12 01` 19
02440-0001

Case 3:19-cv-OOOOl-DHB-BKE Document 1 Filed 01/01/19 Page 13 of 19

88. Defendants misrepresented the real party in interest in the collection
action to the Dodge County Superior Court and Plaintiffs.

89. By not identifying the real party in interest, Defendants deprived
Plaintiffs of critical information regarding who their creditors were and, thus,
prohibiting them fi‘om making an informed decision regarding their course of action.

90. Defendants provided Plaintiffs’ with another person(s)’ financial
information in an effort to confuse, intimidate, or harass the Plaintiffs and other
persons.

91. Defendants misrepresented to the Dodge County Superior Court and
Plaintiffs that there was meaningful attorney involvement in the preparation, review,
and filing of the collection action,

92. Defendants created confusion in the Plaintiffs by sending incorrect
information regarding the alleged obligation on at least two occasions.

93. Defendants communicated with the Plaintiffs by the service of a
complaint and several written correspondences.

94. Defendants communicated with the Plaintiffs by means of interstate
commerce.

95. The purpose of each and every communication from the Defendants to

Plaintiffs was to collect a consumer debt.

Page 13 of 19
02440-0001

Case 3:19-cv-OOOOl-DHB-BKE Document 1 Filed 01/01/19 Page 14 of 19

96. Defendants each acquired their interest in the debt after the debt was
identified as being in “default.”

97. Defendants alleged in the collection action the debt was in default.

98. At all times relevant hereto, Defendants regularly attempted to collect
debts and, thus, are debt collectors,

Causes of Action
Count I - Violations of the Fair Debt Collection Practices Act
15 U.S.C. §§ 1692 et seq.

99. Plaintiff incorporates by reference all of the above paragraphs as though
fully stated herein.

100. Plaintiffs are each a “consumer” as that term is defined by 15 U.S.C. §
l692a(3).

101. The Debt is a “debt” as that term is defined by 15 U.S.C.

102. Defendants are each a “debt collector” as that term is defined by 15
U.S.C. § 1692a(6).

103. The collection action is a “communication” as that term is defined by
15 U.S.C. § 1692a(2).

104. The response of Defendants RVO and Carson to Plaintiff Martin is also

a “communication” as that term is defined by 15 U.S.C. § l692a(2).

Page 14 of 19
02440-0001

Case 3:19-cv-OOOOl-DHB-BKE Document 1 Filed 01/01/19 Page 15 of 19

105. Defendants’ use of the use of the written communication in the form
attached as Exhibit “A” violated the FDCPA in one or more of the following ways:
i. Defendants violated 15 U.S.C. § l692c(b) because the
Plaintiffs were third parties with respect to the debts of`Amber

Martin and/or Raechel Hunt;

ii. Defendants violated 15 U.S.C. § 1692e(2), (10) and (14) by
failing to identify the real party in interest in the collection
action and subsequent communications;

iii. Defendants violated 15 U.S.C. § l692e(5) and 1692f(l) by
filing suit in the name of an entity that has no standing to sue
under Georgia law; and,

iv. Defendants violated 15 U.S.C. § l692e and l692e(3) by not
having any meaningful attorney involve in the preparation,
review, and filing of the collection action and subsequent
filings.

106. Defendants’ actions were intended to cause the Plaintiffs harm (or were
negligently carried out without regard to their consequence) and succeeded in so
doing.

107. As result of Defendants’ violations of the FDCPA, Plaintiffs are

entitled to actual damages pursuant to 15 U.S.C. § l692k(a)(1); statutory damages

Page 15 of 19
02440-0001

Case 3:19-cv-OOOOl-DHB-BKE Document 1 Filed 01/01/19 Page 16 of 19

in an amount up to $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A); and,
reasonable attomeys’ fees and costs pursuant to 15 U.S.C. § l692k(a)(3), from each
Defendant.
Demand for a Jury Trial
108. Trial by jury is hereby demanded.
WHEREFORE, Plaintiff prays for the following:
a) Actual, exemplary and statutory damages in an amount in excess of
$20,000.00;
b) The award of costs and reasonable attorneys’ fees pursuant to the FDCPA
and O.C.G.A. § 10-1-391 et seq. in an amount to be proven at trial but in
excess of $10,000.00;
c) Pre- and post-judgment interest, if applicable;

d) Such other and further relief as the Court may deem just, necessary or
appropriate

Submitted December 31, 2018.
DANIELS LAW LLC

/s/Ronald Edward Daniels
RONALD EDWARD DANIELS
Georgia Bar No.: 540854
Counsel for Plaintiff

P.O. BOX 4939

Eastman, GA 31023

478.227.7331 (t)

478.352.0173 (f`)

ron@dlawllc.com

Pagc 16 of 19
02440-0001

Case 3:19-cv-OOOOl-DHB-BKE Document 1 Filed 01/01/19 Page 17 of 19

rondanielslaw.com
/s/ William D. Taylor, III
William D. Taylor, III

TAYLOR LAW LLC Georgia Bar No. 214325

PO Box 671

Dublin, GA 31040

(478) 353-1311

trey@wdtaylorlaw.com ATTORNEYS FOR PLAINTIFF

Pngc 17 of 19
02440-0001

[\_)»_‘

Case 3:19-cv-OOOOl-DHB-BKE Document 1 Filed 01/01/19 Page 18 of 19

VERIFICATION ()F COMPLAINT AND CERTIFICATION

STATE OF GEORGIA )
) ss
COUNTY OF DODGE )

Pursuant to 28 U.S.C. § 1746, PlaintiffCrystal Martin, having first been duly
sworn and upon oath, verifies, certifies, and declares as follows:

. I am a Plaintiff in this civil proceeding
. I have read the above-entitled civil Complaint prepared by my attorneys and I believe

that all of the facts contained in it are true, to the best of my knowledge, information
and belief formed after reasonable inquiry.

. I believe that this civil Complaint is well grounded in fact and warranted by existing

law or by a good faith argument for the extension, modification, or reversal of
existing law.

1 believe that this civil Complaint is not interposed for any improper purpose, such
as to harass any Defendant(s), cause unnecessary delay to any Defendant(s), or
create a needless increase in the cost of litigation to any Defendant(s), named in the
Complaint.

I have filed this civil Complaint in good faith and solely for the purposes set forth in
11.

. Each and every exhibit 1 have provided to my attorneys which has been attached to

this Complaint is a true and correct copy of the original.

. Except for clearly indicated redactions made by my attorneys where appropriate, I

have not altered, changcd, modified, or fabricated these exhibits, except that some
of the attached exhibits may contain some of my own handwritten notations

I declare under penalty of perjury that the foregoing is true and correct.

Executed on DQQM _3 1 , 6901 3

 

 

Month Day Year
flu/mmi now
Signati;ire

Pagc 18 of 19
024~'10-1}00|

,_¢

Case 3:19-cv-OOOOl-DHB-BKE Document 1 Filed 01/01/19 Page 19 of 19

VERIFICATION OF COMPLAINT AND CERTIFICATION

STATE OF GEORGIA )
) ss
COUNTY OF DODGE )

Pursuant to 28 U.S.C. § 1746, Plaintiff Vickie Tiraboschi, having first been
duly sworn and upon oath, verifies, certifies, and declares as follows:

. l am a Plaintiff in this civil proceeding

I have read the above-entitled civil Complaint prepared by my attorneys and l believe
that all of the facts contained in it are true, to the best of my knowledge, information
and belief formed after reasonable inquiry.

. I believe that this civil Complaint is well grounded in fact and warranted by existing

law or by a good faith argument for the extension, modification, or reversal of
existing law.

1 believe that this civil Complaint is not interposed for any improper purpose, such
as to harass any Defendant(s), cause unnecessary delay to any Defendant(s), or
create a needless increase in the cost of litigation to any Defendant(s), named in the
Complaint.

. I have filed this civil Complaint in good faith and solely for the purposes set forth in

it.

. Each and every exhibit I have provided to my attorneys which has been attached to

this Complaint is a true and correct copy of the original.

. Except for clearly indicated redactions made by my attorneys Where appropriate, I

have not altered, changed, modified, or fabricated these exhibits, except that some
of the attached exhibits may contain some of my own handwritten notations

I declare under penalty of perjury that the foregoing is true and correct.

Executed on DAULOJOL 51 , 101 g

 

Month Day Year
Signature

Page 19 ol" 19
024-10-1}001

